Citation Nr: 1221316	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, or an adjustment disorder.

3.  Entitlement to service connection for headaches as secondary to a neck injury or an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, a videoconference Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.

The Board notes that in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadened the issue on appeal from service connection for PTSD to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, or an adjustment disorder based on the medical evidence of record as well as statements made by the Veteran.  See Transcript at 19; VA Treatment Record, October 2009 (adjustment disorder).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, or an adjustment disorder, and to service connection for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's neck disability is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a neck injury, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

The June 2008 letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that all of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In this regard, the Board acknowledges that the Veteran has alleged that certain service treatment records are missing from the claims file that relate to inpatient treatment for a head or neck injury sustained in March 1988 in Okinawa, Japan after a hatch hit his head.  The Board notes, however, that there appears to have been considerable confusion on the part of the Veteran and his representative regarding the dates of the alleged injuries, and that the claims file does in fact include all of the relevant service treatment records, including naval hospital records from Okinawa, Japan.  Similarly, the Veteran has alleged that the claims file is missing personnel or service treatment records documenting his four to five months of profile after sustaining this injury in March 1988.  Again, the Board finds that there appears to be confusion on the part of the Veteran and his representative, as the Veteran's service records reflect the injury at issue, but specifically indicate that he was on profile (quarters) for only 24 hours.  Therefore, the Board finds that it is clear that there are no outstanding records that are relevant to the Veteran's claim, and the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with VA examinations in November 2009 and December 2009 relating to his claim.  Both VA examination reports reflect that the examiners had an opportunity to review the entire claims file, including all of the Veteran's service, VA, and private treatment records, and to personally elicit a history from the Veteran and examine him.  The examiners also provided a clear rationale for their conclusions.  The Board notes, however, that in a February 2010 addendum, the December 2009 VA examiner changed his opinion relating to the Veteran's neck injury claim from a positive ("at least as likely as not") to a negative one ("less likely than not"), but did not provide a thorough rationale for the change in opinion.  Based thereon, the Board finds that the December 2009 VA examination report and February 2010 addendum, with respect to the issue of service connection for a neck injury, has no probative value.  Regardless, the Board finds that the November 2009 VA examination report, prepared by a different VA examiner, includes a thorough rationale for the conclusions provided and is adequate upon which to base a decision with regard to the Veteran's claim.  For this reason, the Board concludes that remanding for a clarifying examination or opinion is not necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from April 1981 to August 1991 in the Marine Corps.  He claims that he has a neck condition as a result of an April 1983 injury involving bumping his head in the shower (at Camp Pendleton), and a March 1998 injury involving a neck injury from a heavy Amtrac turret hatch when he was stationed in Okinawa, Japan.

As an initial matter, the Board notes that the November 2008 rating decision also separately denied service connection for a head injury.

A December 2008 private facility MRI report, associated with treatment records from Dr. E., reflects that the reason for the MRI was cervical radiculopathy, and that the Veteran reported painful tingling and numbness in both arms and hands, as well as headaches, increasing in intensity over the last two years.  An impression of left C5-C6 foramen significantly narrowed with impingement of the left C6 nerve root, left posterior paracentral C6-C7 disc protrusion abutting the cord and impinging the left C7 nerve root, and a right foraminal spur abutting or impinging the right C7 nerve root.  Clearly, therefore, the Veteran has a current neck disability.

The Board will now address whether the Veteran's neck disability is related to service.

With regard to the Veteran's service treatment records, an April 1983 service treatment record reflects that, while apparently stationed at Camp Pendleton (see other April 1983 records), the Veteran was treated for a small abrasion on his head incurred from bumping his head while bending over in the shower.  A diagnosis of small abrasion was recorded, but no neck complaint was notated.  

A November 1984 re-enlistment examination report reflects no notation regarding any neck condition.

An August 1986 service treatment record reflects that the Veteran complained of left lateral neck pain and left scapular pain.  Examination revealed that the Veteran's left neck and left mid-scapular area were tender.  A diagnosis of cervical strain was recorded.  

March 1988 service treatment records reflect that, while stationed in Okinawa, Japan, the Veteran presented to the dispensary emergency room (Schwab Dispensary) and reported that a 300 pound hatch on a track vehicle hit his head but he had his helmet on, and that he initially presented complaining of feeling dizzy and experiencing some triple vision.  It was noted that physical examination was normocephalic without masses, no defect was palpable, and neurological examination was within normal limits.  The Veteran was transferred to the Hansen Clinic to have cervical spine films taken that were to be reviewed back at Camp Schwab.  Clinicians ("curious") at the Hansen Clinic made a quick review of the x-rays and diagnosed the Veteran with, among other things, a fractured right jaw, and possible fracture of the dens, odontoid process, and ring at C1.  The Veteran complained of neck pain, jaw pain, slight right upper extremity numbness, moderate lower extremity numbness, temporal and frontal headache, and difficulty urinating.  Physical examination revealed decreased sensation on the right side of the Veteran's face, sensation was intact in the upper extremities, grip was strong bilaterally, UTRs in the upper extremities were symmetrically decreased, sensation was decreased in the right lower extremity, patellar reflexes were 2+ bilaterally, and the Veteran was able to spontaneously move his upper and lower extremities.  A diagnosis of hyperextension cervical spine trauma, fracture of the jaw, right, and possible fracture of the dens, odontoid, ring of C1 was recorded, and the Veteran was transferred to the emergency room at the naval hospital for further evaluation.  An emergency treatment record dated the next day from the naval hospital reflects that the Veteran's only complaint was neck pain in the C5-C6 region, and that he reported that he had no loss of consciousness in the incident.  Examination revealed that his neck was supple, tenderness over the C5-C6 spinous processes, range of motion was within normal limits, neurological examination was within normal limits, and new x-rays were noted as within normal limits (see radiology report, March 4, 1988).  A diagnosis of blunt trauma to the head, no concussion was recorded.  The Veteran was instructed to take naprosyn and follow up at the Schwab Clinic if needed.  A naval hospital patient disposition form reflects a diagnosis of a neck injury from hatch cover trauma, and that the Veteran was ordered to quarters for 24 hours.

A November 1988 report of medical examination for re-enlistment reflects no notations regarding any neck problems.  Likewise, the May 1991 separation examination report and report of medical history reflect no notations regarding any neck condition or complaints.

Post-service, the first medical record of complaint is a December 2008 private treatment record from Dr. E that reflects diagnosed cervical radiculopathy and that an MRI was ordered (which MRI results are described above).

Also, a December 2008 VA treatment record reflects that the Veteran reported injuring his neck in service and experiencing intermittent neck pain since then, with the pain worsening in the past two years, with associated numbness in both arms and all fingers.  It was noted that the Veteran had undergone an EMG and nerve conduction studies and that carpal tunnel syndrome had been ruled out.  It was also noted that a recent MRI revealed a spur with nerve impingement.  Examination revealed good range of motion, negative Tinel's sign, and good strength in the arms and hands.  An assessment of cervical pain with bilateral radiculopathy was recorded. 

A January 2009 VA radiological report reflects an impression of spondylosis of the cervical spine causing minimal impingement of the neural foramina of C5-C6 on the side.

April 2009 VA treatment records reflect that the Veteran reported experiencing chronic neck pain for 17 years, i.e., since 1992.  The Veteran was evaluated by a VA neurologist who noted the Veteran's history of injuring his neck and head in service in 1983 when it hit a hatch, and that the Veteran reported that he has had severe neck and arm pain since.  Sensory examination revealed decreased sensation to along a C6 distribution bilaterally with some decreased sensation to the 4th digit as well.  An MRI revealed multiple levels of cervical degenerative disease from C3 to C7, and large disc osteophytic complexes resulting in moderate central canal stenosis and moderate bilateral foraminal compression at C5-C6 and C6-C7.  A diagnosis of cervical disc osteophytic complex with central and foraminal compression without myelopathy.  A plan to have the Veteran arrange for physical therapy was noted.  

Subsequent June 2009 VA treatment records reflect that the Veteran attended physical therapy and was provided a TENS unit.

The Veteran was provided with November 2009 and December 2009 VA examinations relating to his claim.  With regard to the November 2009 VA examination report (spine), the examiner noted that she reviewed the Veteran's service treatment records, and she noted that in March 1988, the Veteran was diagnosed with hyperextension of the neck due to a neck injury from a hatch cover, but that x-rays were normal.  The examiner also noted the Veteran's reported history of beginning to experience problems with neck pain about one year after he was discharged from service, and that he reported that he saw a chiropractor for manipulations, who referred him for further evaluation by a medical doctor, who in turn performed some diagnostic testing, found some abnormalities, and recommended surgery, which the Veteran reportedly declined.  The Veteran reported that about three to four years ago, his neck pain worsened, and that now he experiences constant burning and tingling  in his upper extremities and daily neck pain.  He reported using a TENS unit.  He also reported that he worked as a water plant operator, and that some of his job duties involved heavy lifting.  The examiner noted the Veteran's December 2008 cervical spine MRI and January 2009 cervical spine x-ray reports.  Examination revealed no point tenderness or paraspinous spasm was palpable.  Some limitation of motion was noted.  Neurological examination revealed that the cranial nerves were intact, normal muscle strength, deep tendon reflexes were 2+ in the upper and lower extremities, and some diminution of pinprick and temperature sensation in the C5 dermatome of the left upper extremity was noted.  A diagnosis of cervical spine degenerative joint disease with cervical radiculopathy was noted.  The examiner opined that it is less likely as not that the Veteran's neck disability was related to service.  The examiner reasoned that the Veteran's service treatment records are silent as to any complaints after March 1988.  The examiner further reasoned that there is no record of complaint post-service until 2008, which is a 20-year period without complaint.

As noted above, the Veteran was also provided with a VA examination in December 2009 (traumatic brain injury).  As noted in the VCAA section above, however, because this examiner initially opined that the Veteran's cervical spine condition was at least as likely as not related to service, but then later recanted his opinion in February 2010 and changed it to less likely than not without providing a thorough rationale, the Board finds that this VA examination report and the addendum have no probative value.

The only probative medical evidence of record addressing the etiology of the Veteran's claimed neck disability is the opinion of the November 2009 VA examiner, who opined in her report that it is less likely as not that the Veteran's neck disability is related to service.  The examiner noted that she reviewed the claims file, including the record of a diagnosed neck injury in March 1988.  There is no probative medical opinion of record that contradicts the opinion of the November 2009 VA examiner.  Again, the Board notes that while the December 2009 VA examiner initially opined that the Veteran's neck condition was at least as likely as not related to service, he later recanted his opinion and, therefore, it has no probative value.

The Board acknowledges that the Veteran reported a history to clinicians of symptomatology since about one year post-service, and seeking chiropractic treatment at that time (but reporting to the RO in February 2010 that he could not recall the name of the chiropractor who treated him when asked for a Form 21-4142 authorization).  The Board also acknowledges that certain treatment records in the claims file reflecting that the Veteran's reported a history of symptomatology since around a year post-service during the course of seeking treatment.

Nevertheless, the Board finds that the lack of record of complaint in any of the Veteran's service treatment records dated after March 1988 and the negative findings on physical examination at separation in 1991 weigh against a finding of chronicity since his report in-service injury.  In that regard, while the Board also acknowledges that the Veteran asserted at the Board hearing that he was never present for any separation physical examination, the Board notes that the May 1991 separation report of medical history clearly bears the Veteran's signature (dated the same date as the separation examination report), and his terminal leave orders that the Veteran asserted at the hearing caused him to miss his separation examination are dated from June 10, 1991, to August 17, 1991, after the time of the separation examination.  Again, this too weighs against the Veteran's credibility.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Board again notes that the Veteran's most direct statements on his history of symptomatology place the onset of his chronic symptoms approximate one-year following service, which is also three years following the injury he believes caused his injury.

Furthermore, with regard to the credibility of the Veteran's history, the Board notes that there are several discrepancies in the record that call into question the reliability of the Veteran's statements as to his history, including his report that his chronic symptoms started approximately a year after separation.  First, the  Veteran testified at the Board hearing that he was on profile for four to five months after the neck injury from the hatch, i.e., from March 1988 until July or August 1988.  As noted above, however, the service treatment records clearly reflect that the Veteran was only given 24 hours of quarters.  Furthermore, he has also denied undergoing a separate examination, even though there is evidence in the file confirming that he did.  Also, in April 2009, the Veteran reported to a VA health care provider that he injured his head on a turret hatch in 1983, and that he experienced neck pain since that injury.  However, as noted, the injury in question occurred five years later, and he later indicated that his symptoms did not begin until a year following the injury.  

Ultimately, the Board must conclude that the Veteran is not an accurate history with respect to the severity of his original injury, or with respect to the date of onset of his chronic symptoms.  Further, absent reliable evidence of continuity of symptomatology between his current symptoms and the original injury, the Board notes that, as a lay person, is not competent to otherwise etiologically link his current neck disability to his in-service injuries, which requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a neck injury, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for a neck injury is denied.


REMAND

A.  Acquired Psychiatric Disorder

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD, depression, anxiety, or an adjustment disorder, as a result of service.  In the alternative, the Veteran asserted at the Board hearing that he has an acquired psychiatric disorder secondary to his neck injury, albeit as the neck claim is denied herein, there may be no secondary service connection.  See Transcript at 18.  

By way of background, June 2008 VA treatment records reflect that a depression screen and PTSD screen were both negative.  A February 2009 VA treatment record reflects that the Veteran requested an evaluation for PTSD, that he was evaluated in March 2009, and the psychologist noted that while the Veteran reported some traumatic events in service, he did not meet all the criteria for a PTSD diagnosis.  A diagnosis of rule-out sleeping disorder, not otherwise specified, was recorded (as the Veteran had reported experiencing nightmares and sleeping only two to four hours a night).  September 2009 VA treatment records reflect a positive PTSD screen.  They also reflect that the Veteran complained of depression symptoms, but that a depression screen was negative.

The Veteran was provided with a VA examination relating to his claim in October 2009.  The VA examination report reflects that the examiner opined that although the Veteran had a number of PTSD symptoms, they were not sufficient to warrant a diagnosis of PTSD, and that he denied any impairment in social or occupational functioning.  The examiner recorded a diagnosis of anxiety disorder, not otherwise specified.  No opinion was offered, however, as to whether the Veteran's diagnosed anxiety disorder was related to service or secondary to his neck condition.  Based thereon, the Board finds that a remand is necessary to obtain clarification as to whether the Veteran's diagnosed anxiety disorder is related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board notes that shortly after the October 2009 VA examination, a subsequent October 2009 VA treatment record reflects that the Veteran was diagnosed with an adjustment disorder.  Therefore, the Board finds that a remand is also necessary so that the examiner may address this more recent treatment record and diagnosis.

B.  Headaches

The Veteran also claims that he experiences headaches as a result of his injuries in service.  See Notice of Disagreement, February 2009.  In the alternative, for the first time on appeal, the Veteran asserted at the Board hearing that his headaches may be related to his depression or anxiety that, in turn, are related to service.  See Transcript at 19.  

Recent VA treatment records reflect complaints of headaches.  See, e.g., VA Treatment Record, October 2009.  Also, the Board acknowledges some documented complaints of headaches in service.  See Service Treatment Records, October 16 and 17, 1985, March 1986, March 1988, September 1990.

Because the issue of entitlement to service connection for an acquired psychiatric disorder is being remanded herein for further development, and because the headache claim is intertwined with the acquired psychiatric disorder claim, the Board defers decision on this issue pending the completion of development on the claim for service connection for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who prepared the October 2009 VA examination report to review the claims file, including a copy of this remand, and to please clarify whether any diagnosed acquired psychiatric disorder, to include PTSD, depression, anxiety, or an adjustment disorder is related to service.  

Please note that the Veteran is the recipient of a combat action ribbon.  Also please note that October 2009 VA treatment records (subsequent to the examination) reflect that the Veteran was diagnosed with an adjustment disorder.

Also, please ask the examiner to opine as to whether the Veteran's headaches are secondary to any diagnosed acquired psychiatric disorder, to include PTSD, depression, anxiety, or an adjustment disorder.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the VA examiner who provided the October 2009 VA examination report is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, or an adjustment disorder.

2.  Then, readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, including as provided below, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


